Name: 95/523/EC: Council Decision of 27 November 1995 concerning the conclusion of an Agreement between the European Community and Canada establishing a cooperation programme in higher education and training
 Type: Decision
 Subject Matter: European construction;  employment;  teaching;  America;  education;  legal form of organisations
 Date Published: 1995-12-13

 Avis juridique important|31995D052395/523/EC: Council Decision of 27 November 1995 concerning the conclusion of an Agreement between the European Community and Canada establishing a cooperation programme in higher education and training Official Journal L 300 , 13/12/1995 P. 0018 - 0018COUNCIL DECISION of 27 November 1995 concerning the conclusion of an Agreement between the European Community and Canada establishing a cooperation programme in higher education and training (95/523/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 126 and 127 in conjunction with Article 228 (2) first sentence and (3) first subparagraph thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament, (1),Whereas by its Decision of 21 November 1994 the Council authorized the Commission to negotiate agreements for cooperation in higher education and vocational training between the European Community, Canada and the United States of America;Whereas the Community and Canada expect to obtain mutual benefit from such operation, which must, on the Community's side, be complementary to bilateral programmes between the Member States and Canada and provide a European added value;Whereas the Agreement between the European Community and Canada establishing a cooperation programme in higher education and training should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreement between the European Community and Canada establishing a cooperation programme in higher education and training is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The financial reference amount to fulfil the Community's financial obligations mentioned in Article 7 of the Agreement shall be ECU 3,24 million for the five-year period provided for in Article 11 (2) thereof.The annual appropriations shall be authorized by the budget authority within the limit of the financial perspective.Article 3 The delegation of the European Community to the Joint Committee referred to in Article 5 of the Agreement shall consist of a representative from the Commission assisted by a representative from each Member State.Article 4 The President of the Council is hereby authorized to designate the person or persons empowered to sign the Agreement on behalf of the Council of the European Union and to carry out the notifications provided for in Article 11 of the Agreement.Done at Brussels, 27 November 1995.For the CouncilThe PresidentJ. BORRELL FONTELLES(1) OJ No C 287, 30. 10. 1995.